Exhibit 10.1

 

SECOND AMENDMENT TO LEASE AGREEMENT

 

THIS SECOND AMENDMENT TO LEASE AGREEMENT (the “Second Amendment”) is made and
entered into as of the 31st day of October, 2005, by and between FUND VI, FUND
VII, AND FUND VIII ASSOCIATES, a Georgia joint venture (hereinafter referred to
as “Landlord”) and AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY, INC., a
Delaware corporation (hereinafter referred to as “Tenant”).

 

WITNESSETH:

 

WHEREAS, The Bank of New York, as successor to NationsBank of Georgia, N.A., as
agent for Wells Real Estate Fund VII, L.P., and Tenant entered into that certain
Lease Agreement dated March 29, 1996 (the “Original Lease”), relating to
premises containing 22,607 square feet of Rentable Floor Area comprising all of
the rentable floor area on the second floor of the building located at 10375
Centurion Parkway North, Jacksonville, Florida 32256 (the “Building”); and

 

WHEREAS, Landlord is the owner of such building and is the “Landlord” under the
Lease by virtue of an assignment from Wells Real Estate Fund VII, L.P.; and

 

WHEREAS, by virtue of an amendment to the Custodial Agency Agreement referred to
in Article 53 of the Lease, Landlord reserved the right to enter into leases and
modifications of leases with respect to the properties of Landlord without
joinder or consent by the agent thereunder; and

 

WHEREAS, Landlord and Tenant did enter into that certain First Amendment to
Lease Agreement (the “First Amendment”), dated as of July 25th, 2001;

 

WHEREAS, the Original Lease, as modified by the First Amendment, is herein
sometimes collectively referred to as the “Lease”;

 

WHEREAS, Landlord and Tenant desire to modify and amend the Lease for certain
purposes as hereinafter provided.

 

NOW, THEREFORE, for and in consideration of the premises, the agreements
contained herein and other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged by the parties hereto,
Landlord and Tenant do hereby agree as follows:

 

1. Defined Terms. All terms and words of art used herein, as indicated by the
initial capitalization thereof, and not otherwise defined herein, shall have the
same respective meanings designated for said terms and words of art in the
Lease.

 

2. Effective Date. The effective date of this Second Amendment (the “Effective
Date”) shall be March 1, 2006. This Second Amendment shall be binding on
Landlord and Tenant upon the due execution and delivery of this Second Amendment
by all parties hereto, notwithstanding that the Effective Date shall be a later
date. Landlord and Tenant shall be bound by and shall comply with the terms of
the Lease through the Effective Date.

 

1



--------------------------------------------------------------------------------

3. Additional Demised Premises. The square footage of the Demised Premises
currently leased by Tenant under the Lease, consists of 22,607 square feet of
Rentable Floor Area, on the second floor of the Building, as more particularly
shown on Exhibit “A”, attached hereto and by this reference incorporated herein
(the “Existing Premises”). Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, under and subject to the terms of the Lease and this
Second Amendment, the following space in the Building:

 

That certain area, consisting of 12,314 square feet of Rentable Floor Area, on
the first floor of the Building, as more particularly shown on Exhibit “B”
attached hereto and by this reference incorporated herein (the “Expansion
Premises”).

 

From and after the Effective Date, the Demised Premises shall consist of 34,921
square feet of Rentable Floor Area in the Building.

 

4. Extension of Term of Lease. Landlord and Tenant acknowledge that the initial
Lease Term of the Lease currently expires on June 30, 2006. Landlord and Tenant
agree that the Lease Term shall be and is hereby extended through February 28,
2016. The period from the Effective Date (March 1, 2006), through February 28,
2016, is hereafter referred to as the “Second Extended Term”. Landlord shall
deliver exclusive possession of the Expansion Premises to Tenant by November 1,
2005, for the purpose of completing the tenant fit-up and finish work therein,
provided, however, that no Base Rental, Operating Expenses, Additional Rental or
other rents or charges shall commence to accrue with respect to the Expansion
Premises until March 1, 2006, additionally subject, however, to the “Abatement
Period” referenced below.

 

5. Rental Rates and Terms. (a) The Second Extended Term shall be upon all of the
same terms, covenants and conditions of the Lease then applicable, except as
otherwise set forth herein and except that (a) the Base Rental payable by Tenant
to Landlord during the first year of the Second Extended Term (March 1, 2006,
through February 28, 2007) shall be calculated at the annual rate of $17.25 per
square foot of Rentable Floor Area of the Demised Premises, (b) the Base Rental
rate per square foot of Rentable Floor Area of the Demised Premises for the
second and each succeeding year of the Second Extended Term shall be in the
amount of the Base Rental rate for the preceding year of the Second Extended
Term multiplied by 1.025, and (c) the Operating Expense “stop” shall be
increased during the Second Extended Term to the actual Operating Expenses for
the Building for calendar year 2006, on a per square foot of Rentable Floor Area
per annum basis, and appropriate adjustments shall be made in the calculation of
Tenant’s Additional Rental for calendar year 2006 to take into account such
mid-calendar year increase in the Operating Expense “stop”.

 

(b) Notwithstanding the above, there shall be no Base Rental due from Tenant or
accruing during the period from March 1, 2006, through September 30, 2006, (the
“Abatement Period”), (said obligation to pay Base Rental recommencing as of
October 1, 2006) for so long as no monetary default continues on the part of
Tenant during the “Abatement Period” beyond the applicable period for written
notice and cure.

 

6. Additional Rental. (a) Operating Expenses for the Demised Premises shall be
charged and paid by Tenant as set forth in the Lease, except that the Operating
Expense

 

2



--------------------------------------------------------------------------------

“stop” shall be, under this Second Amendment and from and after the Effective
Date, the actual Operating Expenses for the Building, for Calendar Year
2006, per square foot of Rentable Floor Area, per annum basis. Therefore,
Tenant’s payment of said Operating Expenses during the Second Extended Term
shall begin as of and shall be due from and after January 1, 2007.

 

(b) Notwithstanding the above, Tenant’s obligation to pay Tenant’s Share of
Operating Expenses shall be limited such that the calculation of Operating
Expenses for any year shall not exceed by five percent (5.0%) or more the
Operating Expenses for the prior year (or the Operating Expense “stop”,
respectively); provided, however, and notwithstanding the above limitation, that
for the purposes of determining whether or not the aforesaid limit on increases
in Tenant’s Share of Operating Expenses from year to year is exceeded or not,
the components of Operating Expenses related to taxes and assessments
attributable to the Property or Building or its operation, utilities costs to
the Building, Property or Demised Premises, costs arising out of or in
connection with new or revised governmental regulations and insurance premiums
related to or payable in connection with the Building, Property or Demised
Premises shall not be considered or factored in to such determination, and there
shall be no limit on the amounts of Operating Expenses related to such taxes,
utilities, governmental regulations and insurance premiums for the Building,
Property or Demised Premises that can be passed on by Landlord to Tenant or that
shall be due of Tenant at any time and from year to year, except as otherwise
expressly provided for in the Lease.

 

7. Refurbishment and Build-Out Allowance. (a) The Expansion Premises will be
provided in its then existing condition (on an “as is” basis) at the
commencement of the Second Extended Term, but nevertheless subject to Article 40
of the Lease. Landlord hereby represents and warrants that the Expansion
Premises will not contain any Hazardous Substances as of the Effective Date. In
the event Hazardous Substances are ever discovered in the Expansion Premises and
the same were present therein as of the date Landlord delivered possession
thereof to Tenant or were later placed, installed, spilled or released therein
by Landlord, its agents, employees or contractors, then Landlord shall
immediately, at no cost or expense to Tenant, remove such Hazardous Substances
from the Expansion Premises and restore the Expansion Premises, including
Tenant’s decor, to the condition existing therein immediately prior to such
removal. Landlord shall, at Landlord’s sole cost without reimbursement from
Tenant via inclusion in Operating Expenses or otherwise, paint and cover the
floor of the first (1st) floor restroom in the common areas, using Building
standard paint and/or wallcovering (at Landlord’s election) and floor covering.
Landlord shall provide Tenant with an allowance in an amount equal to
$525,648.00 (the “Refurbishment and Build-Out Allowance”), which Refurbishment
Allowance is calculated at the rate of $8.00 per square foot of Rentable Floor
Area of the Existing Premises, and $28.00 per square foot of Rentable Floor Area
of the Expansion Premises, to reimburse Tenant for the costs of repainting,
recarpeting, and other such refurbishments which Tenant elects to have
constructed in the Demised Premises, and for building out the Expansion Premises
in accordance with the approved Plans and Specifications therefor (hereafter,
collectively referred to as the “refurbishment work”). Said Refurbishment and
Build-Out Allowance shall be applicable to the costs of labor, materials,
architectural and engineering fees, permits, telecommunication wiring, and
cabling, security system installation, and other refurbishment costs so incurred
by Tenant for the Existing Premises and/or the Expansion Premises. All such
refurbishments to the Demised Premises shall be undertaken in accordance with
plans and specifications therefor prepared by Tenant and approved by Landlord

 

3



--------------------------------------------------------------------------------

(hereafter, the “Plans and Specifications”), subject to Landlord’s prior written
approval thereof prior to the commencement thereof, which approval shall not be
unreasonably withheld, conditioned or delayed. The only coordination activities
that Landlord shall be obligated to perform in connection with the refurbishment
work shall be Landlord’s review of plans, Landlord’s review of Tenant’s request
for payment of the Refurbishment and Build-Out Allowance, including the lien
waivers submitted therewith, the coordination of entry to the Building by
Tenant’s contractors, and the coordination of the use by Tenant and its
contractors of the freight elevator in connection with the refurbishment work.
Landlord shall provide Tenant with Landlord’s written approval (or disapproval)
of said Plans and Specifications within five (5) business days after Tenant’s
initial submittal (or resubmittal, as the case may be) thereof to Landlord. Any
approval by Landlord of the Plans and Specifications or other items submitted to
and/or reviewed by Landlord in connection with the refurbishment work shall be
deemed to be strictly limited to an acknowledgment of approval or consent by
Landlord thereto, and such approval or consent shall not constitute the
assumption by Landlord of any responsibility for the accuracy, sufficiency or
feasibility of the Plans and Specifications or other such items and shall not
imply any representation or warranty by Landlord that the design is safe,
feasible, structurally sound or will comply with any legal or governmental
requirements.

 

(b) Tenant shall be responsible for coordinating and performing all build-out
and refurbishment work in the Demised Premises. The general contractor engaged
by Tenant to perform such refurbishments to and the build-out of the Demised
Premises shall also be subject to Landlord’s prior written approval, which
approval shall not be unreasonably withheld. Tenant’s request for approval of
the proposed general contractor shall include a Contractor’s Qualification
Statement for such contractor on form AIA-305. The refurbishment and any
original build-out work shall be performed in a good and workmanlike manner and
in accordance with all laws, codes and governmental regulations applicable
thereto. Tenant shall be responsible for obtaining all permits for such
refurbishment work. The general contractor performing such refurbishment work
shall maintain commercial general liability insurance with limits of liability
of not less than $2,000,000, combined single limits, and Landlord shall be named
as an additional insured under such policy. Tenant shall cause the general
contractor to provide to Landlord a certificate of such insurance prior to the
commencement of the refurbishment work. Tenant shall not be required to perform
its refurbishment or build-out work during weekends or evenings, or provide any
performance bond or other security therefor. Tenant shall not be required to pay
any management, coordination, supervision or review fee to the Landlord, nor
shall any such fee be charged against the Refurbishment and Build-Out Allowance.

 

(c) Upon substantial completion of the refurbishment and build-out work, Tenant
shall provide Landlord with invoices evidencing the total cost of the materials
and labor expended for the refurbishment work, as well as unconditional final
lien waivers from all contractors, subcontractors, laborers and material
suppliers providing materials and labor for said refurbishment work. Within
thirty (30) days after receipt thereof, Landlord shall pay to Tenant the lesser
of (i) the Refurbishment and Build-Out Allowance, or (ii) the total cost of the
refurbishment and build-out work. The Refurbishment and Build-Out Allowance
shall only be due for work completed prior to December 31, 2006.

 

4



--------------------------------------------------------------------------------

(d) If the total cost of such refurbishment and build-out work shall be less
than the sum of the Refurbishment and Build-Out Allowance, the excess amount
may, at Tenant’s option, be applied toward soft costs associated with such
construction, such as professional fees, and furniture and cabling installed
within the Demised Premises.

 

8. Early Termination. Subject to and in accordance with the terms and provisions
set forth in this Article 8, and provided that American Express Travel Related
Services Company, Inc. (or an “affiliate” thereof, as defined in Article 20 of
the Lease) is the Tenant under this Lease, Tenant shall have the right to
terminate this Lease as to all of the space within the Demised Premises, said
termination to be effective, at Tenant’s sole option, as of February 28, 2011
(which would be the first Cancellation Option) or as of February 28, 2013 (which
would be the second Cancellation Option) (either being herein referenced to as a
“Cancellation Option”). Either such Cancellation Option shall be effective by
providing Landlord with written notice of Tenant’s election to terminate this
Lease at least twelve (12) months prior to the applicable proposed date of
termination of the Lease and by paying to Landlord the “Early Termination
Payment” (as hereinafter defined) within thirty days after delivery of the
notice of termination. Tenant may not exercise the option to terminate this
Lease as provided herein if any event of default by Tenant under the Lease has
occurred and is continuing beyond the applicable period for notice and cure. The
Early Termination Payment under this Paragraph 8 shall be in the amount which is
equal to (i) the aggregate of the unamortized balances, as of the effective date
of the proposed termination, of the Refurbishment and Build Out Allowance amount
and brokerage commission amounts incurred by Landlord with respect to the
extension of the Lease Term under this Second Amendment, amortized on a
straight-line basis over the period from the Effective Date through February 28,
2016, assuming that such amounts bear interest at the rate of 10.0% per annum,
with the unamortized balance calculated with respect to the period following the
effective date of termination, plus (ii) an amount equal to (a) four (4) times
the Base Rental due for the month of February, 2011, if the first Cancellation
Option is exercised by Tenant, or (b) two (2) times the Base Rental due for the
month of February, 2013, if the second Cancellation Option is exercised by
Tenant. Upon the giving of a valid termination notice in accordance with this
Article 8 and the timely payment to Landlord of the Early Termination Payment,
the Lease Term shall expire and terminate on the appropriate date of termination
as fully and completely as if such date were the date herein originally fixed
for the expiration of the Lease Term, and Tenant and Landlord shall remain
liable for all of their respective obligations and undertakings under this
Second Amendment through such early termination date as though such early
termination date were the original expiration date of the Lease Term.

 

9. Contraction Option. Subject to and in accordance with the terms and
provisions set forth in this Article 9, and provided that American Express
Travel Related Services Company, Inc. (or an “affiliate” thereof, as defined in
Article 20 of the Lease) is the Tenant under this Lease, Tenant shall have the
one-time right to terminate this Lease with respect to a portion of the Demised
Premises and thereby contract the Demised Premises by not less than 5,000 and
not more than 10,000 rentable square feet (hereafter, the “Contraction
Premises”), said contraction to be effective, at Tenant’s sole option, as of
February 28, 2011 (which would be the first Contraction Option) or as of
February 28, 2013 (which would be the second Contraction Option) (either being
herein referenced to as a “Contraction Option”). Either such Contraction Option
shall be effective by providing Landlord with written notice of Tenant’s
election to so

 

5



--------------------------------------------------------------------------------

contract the Demised Premises at least twelve (12) months prior to the
applicable proposed date of contraction and by paying to Landlord the “Early
Contraction Payment” (as hereinafter defined) within thirty days after agreement
by the parties with respect to the size and location of the Contraction
Premises. Tenant may not exercise the option to contract the Demised Premises as
provided herein if any event of default by Tenant under the Lease has occurred
and is continuing beyond the applicable period for notice and cure. The Early
Contraction Payment under this Paragraph 9 shall be in the amount which is equal
to (i) the aggregate of the unamortized balances, as of the effective date of
the proposed contraction, of the Refurbishment and Build Out Allowance amount
and brokerage commission amounts incurred by Landlord with respect to the
extension of the Lease Term under this Second Amendment which are
proportionately attributable to the Contraction Premises (i.e. allocated on a
square foot basis over the entire Demised Premises), amortized on a
straight-line basis over the period from the Effective Date through February 28,
2016, assuming that such amounts bear interest at the rate of 10.0% per annum,
with the unamortized balance calculated with respect to the period following the
effective date of contraction, plus (ii) an amount equal to (a) four (4) times
the Base Rental proportionately attributable to the Contraction Premises which
is due for the month of February, 2011, if the first Contraction Option is
exercised by Tenant, or (b) two (2) times the Base Rental proportionately
attributable to the Contraction Premises which is due for the month of February,
2013, if the second Contraction Option is exercised by Tenant. Upon the giving
of a valid contraction notice in accordance with this Article 9 and the timely
payment to Landlord of the Early Contraction Payment, the Contraction Premises
shall cease to be leased by Tenant as of the effective date of contraction as if
the same were the date herein originally fixed for the expiration of the Lease
Term with respect thereto, and Tenant and Landlord shall remain liable for all
of their respective obligations and undertakings with respect to the Contraction
Premises through such early contraction date as though such early contraction
date were the natural expiration date of the Lease Term.

 

The exact size and location of the Contraction Premises shall be initially
proposed by Tenant in Tenant’s written notice of its election to contract the
Demised Premises and shall be subject to Landlord’s prior approval, not to be
unreasonably withheld, conditioned or delayed. In determining the acceptability
of the size and location of the proposed Contraction Premises, the following
standards shall apply:

 

(i) the Contraction Premises shall be internally contiguous;

 

(ii) to the extent possible, after the removal of the Contraction Premises from
the Demised Premises, the remaining Demised Premises shall be internally
contiguous;

 

(iii) the Contraction Premises shall be on the first floor only, shall be of a
configuration which is marketable as office space on commercially reasonable
terms, and it shall have access to the restrooms and fire stairs on the first
floor, it shall have an approximately proportionate share of the exterior window
walls on the first floor, and it shall have direct exposure to the elevator
lobby on the first floor; and

 

(iv) no contraction shall leave Tenant with less than 3,000 square feet of
Rentable Floor Area on the first floor.

 

Landlord shall notify Tenant of its approval or disapproval of the proposed
Contraction Premises within ten (10) days after receipt of Tenant’s written
notice thereof. In the event

 

6



--------------------------------------------------------------------------------

Landlord disapproves of Tenant’s location of the proposed Contraction Premises,
then Landlord shall within five (5) business days thereafter, provide Tenant
with a floor plan showing a revised location which is acceptable to Landlord and
the estimated square footage thereof, which shall not vary by more than 3% of
that originally proposed by Tenant. Tenant shall have ten (10) business days
after receipt thereof in which to notify Landlord of its approval or disapproval
thereof or any proposed modification to such floor plan. Failure to so notify
Landlord within such ten (10) business day period as aforesaid shall constitute
acceptance of Landlord’s revised location. In the event Tenant timely notifies
Landlord of its rejection of such revised location of the Contraction Premises,
then the parties shall continue, in good faith, to reach agreement upon the
same, applying again the aforesaid standards and time periods. In the event
Tenant shall exercise such right to reduce the size of the Demised Premises as
provided herein, and the parties thereafter fail to come to agreement with
respect to the size and location of the Contraction Premises, then Tenant shall
have the right to revoke its notice of exercise of contraction via written
notice to Landlord.

 

10. Right to Lease Expansion Space. In lieu of and in substitution for any
expansion rights under the Lease, provided the Lease is then in full force and
effect and as Tenant is in full compliance with the terms and conditions of the
Lease, and there has been no assignment of any of Tenant’s interest in the Lease
other than to an affiliate, then Tenant shall have a right of first offer on any
space in the Building which is contiguous to the then constituted Demised
Premises and which becomes available for lease hereafter (the “Expansion
Space”), on the following terms and conditions:

 

(a) If there is sufficient time remaining in the Second Extended Term such that
there would be at least three (3) years left in the Second Extended Term after
Tenant commences paying Base Rental on the Expansion Space in question, then
Landlord shall give notice to Tenant of Landlord’s desire to lease the Expansion
Space.

 

(b) Tenant shall have ten (10) business days after Landlord’s notice to respond
as to whether or not Tenant desires to lease the Expansion Space (and Tenant
must lease all of the Expansion Space offered by Landlord). If Tenant elects not
to lease the Expansion Space or fails to respond within the ten (10) day period,
Landlord shall be free to lease the Expansion Space to any third party for a
period of twelve (12) months following the date the notice was delivered to
Tenant. If Landlord has not leased such space to any third party within such
twelve (12) month period, or if the lease of such third party expires (without
any extensions thereof being exercised) or is terminated prior to the expiration
of the Term hereunder, Tenant’s rights to lease Expansion Space, as granted
hereunder, shall again apply to the Expansion Space.

 

(c) If Tenant elects to lease the Expansion Space in question, the Base Rental
and Additional Rental for the Expansion Space in question shall be at the then
escalated rate of Base Rental and Additional Rental (on a per square foot of
Rentable Floor Area per annum basis) of the Demised Premises, with such Base
Rental and Additional Rental annually increasing as set forth in this Second
Amendment.

 

(d) The Rent for the Expansion Space shall commence on the earlier to occur of
(i) sixty (60) days after Tenant’s notice of election to lease the Expansion
Space, or (ii) the date Tenant first occupies the Expansion Space.

 

7



--------------------------------------------------------------------------------

(e) If Tenant elects to lease the Expansion Space, then Tenant shall cause the
tenant fit-up and finish work in the Expansion Space to be completed in
accordance with plans and specifications to be agreed upon by Landlord and
Tenant, in their respective reasonable judgment. Landlord shall provide an
allowance for the tenant fit-up and finish work in the Expansion Space (the
“Expansion Space Allowance”), based on an allowance of $28.00 per square foot of
Rentable Floor Area in the Expansion Space, and multiplied (and reduced) by a
fraction, the numerator of which shall be the number of months left in the term
after Tenant commences paying Base Rental on the Expansion Space in question,
and the denominator of which shall be 120. To the extent the costs to complete
the tenant fit-up and finish work in the Expansion Space are greater than the
Expansion Space Allowance, then the amount of such excess shall be paid by
Tenant without reimbursement by Landlord.

 

(f) Except as expressly set forth to the contrary herein, all other terms and
conditions of this Lease shall apply to the Expansion Space so leased by Tenant,
and from and after the date Tenant elects to lease the Expansion Space in
question, said Expansion Space shall be and shall be deemed to be a part of the
Demised Premises.

 

11. Additional Options to Extend Lease Term. Article 6 of the First Amendment
and Article 48 of the Lease are hereby deleted in their entirety. The parties
hereby agree as follows:

 

Additional Options to Extend. Tenant is hereby granted the right and option to
extend the Lease Term for one additional period of five (5) years (the “Third
Extended Term”) by providing Landlord with written notice thereof no later than
June 1, 2015. The Third Extended Term shall be upon the same covenants,
agreements, terms and provisions that are contained herein for the Second
Extended Term, except as expressly provided herein to the contrary. Tenant may
not exercise the option to extend the Lease Term for the Third Extended Term if
an event of default by Tenant under this Lease has occurred and is continuing
beyond the applicable period for written notice and cure. The Base Rental rate
for the Third Extended Term shall be 95% of the Market Rental Rate in effect as
of March 1, 2016. For purposes of this section, “Market Rental Rate” shall mean
the annual effective rental rate per square foot of Rentable Floor Area then
being charged by landlords under new leases of office space in the Deerwood Park
area of Jacksonville, Florida, for space similar to the Demised Premises in a
building of comparable quality and with comparable parking and other amenities.
In determining the Market Rental Rate, Landlord and Tenant (and any appraisers,
if applicable) shall take into account the fact that Tenant shall pay Tenant’s
Share of the annual Operating Expenses in excess of a base amount. Also, in
determining the Market Rental Rate, Landlord and Tenant (and any appraisers, if
applicable) shall compare actual rental rates only (after making appropriate
adjustments resulting from the foregoing facts) and shall take into
consideration any discounts, allowances, free rent, remodeling credits,
construction allowances and other concessions and inducements granted by other
landlords. If Landlord and Tenant cannot agree on the amount of such Market
Rental Rate prior to September 1, 2015 (the “Determination Deadline”), Landlord
and Tenant agree that the determination of the Market Rental Rate for the
applicable Extended Term shall be made in accordance with the following
procedure. Landlord and Tenant shall each appoint one (1) appraiser within nine
(9) business days after the Determination

 

8



--------------------------------------------------------------------------------

Deadline. Those two (2) appraisers shall promptly appoint a third
(3rd) appraiser. Each appraiser appointed hereunder shall be a member of the
American Institute of Real Estate Appraisers (or successor organization) having
at least ten (10) years experience in appraisal of office buildings and office
rental rates in the metropolitan Jacksonville, Florida, area. If such appraisers
fail to appoint such third (3rd) appraiser within ten (10) business days after
notice of their appointment, then either Landlord or Tenant, upon written notice
to the other, may request the appointment of a third (3rd) appraiser by the then
President of the Board of Realtors in the Jacksonville, Florida area or any then
similar existing body. Each appraiser so appointed shall independently make
appraisals of the Market Rental Rate of the Demised Premises. Except as
hereinafter provided, the Market Rental Rate of the Demised Premises for the
applicable Extended Term shall be the average of the three (3) appraisals of the
Market Rental Rate; provided, however, if the determination of the Market Rental
Rate of one (1) appraiser is disparate from the median of all three
(3) determinations of Market Rental Rate by more than twice the amount by which
the other determination is disparate from the median, then the determination of
such appraiser shall be excluded, the remaining two (2) determinations shall be
averaged and such average shall be binding and conclusive on Landlord and
Tenant. If, after notice by either Landlord or Tenant of the appointment of an
appraiser by the party giving such notice, the other party to whom such notice
is given shall fail, within a period of ten (10) business days after such
notice, to appoint an appraiser, then the appraiser so appointed by the party
giving notice shall have the power to proceed as sole appraiser to determine the
Market Rental Rate of the Demised Premises. Landlord shall pay the fees and
expenses of the person appointed by Landlord as an appraiser hereunder, and
Tenant shall pay the fees and expenses of the person appointed by Tenant as an
appraiser hereunder. Landlord and Tenant shall each pay one-half (1/2) of the
fees and expenses of the third (3rd) appraiser appointed pursuant to the
provisions of this Article.

 

12. Parking. Tenant shall have the right to use the parking facilities for the
Building on an unreserved and non-exclusive basis, at a ratio of four and
one-half (4.5) parking spaces per 1,000 square feet of Rentable Floor Area
leased by Tenant, subject to such reasonable rules as Landlord may impose from
time to time on such parking facilities and all of the users of such parking
facilities.

 

13. Tenant’s Right To Install Satellite Antenna Module.

 

(a) Subject to the terms and conditions as described below, Tenant shall have
the right to place on the roof of the Building a satellite antenna module (the
“Antenna”) and related hardware and cabling, connected to the Premises, to
service and serve the Premises and provide and facilitate communications to and
from the Demised Premises.

 

(b) Tenant hereby covenants and agrees to obtain and pay for all permits and
license fees which may be required to be paid for the erection and maintenance
of any and all such Antenna. The right of Tenant to install such Antenna is
expressly conditioned upon Tenant’s Antenna not interfering with any antennae
presently existing on or within the Project, and Tenant hereby covenants and
agrees that this Antenna will not so interfere.

 

9



--------------------------------------------------------------------------------

(c) Tenant shall furnish detailed plans and specifications for such Antenna
systems to Landlord for Landlord’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed, provided Landlord may condition
its consent by requiring that such systems be installed in the least conspicuous
of all acceptable locations on which the systems might be located and that all
components and elements thereof (except the terminal devices and structures) be
concealed from view from within and without the Building. Upon the giving of
such consent, such systems shall be installed, at Tenant’s expense, by a
contractor selected by Tenant and approved by Landlord, such approval not to be
unreasonably withheld, conditioned or delayed by Landlord, except with respect
to any contractor which shall perform work on the roof of the Building, which
such contractor Landlord shall have a right to consent to or deny consent to, in
Landlord’s sole and absolute discretion. In the installation of such systems,
Tenant shall comply with all applicable laws, and keep the Demised Premises,
Building and Property free and clear from liens arising from or related to
Tenant’s installation, and Tenant’s insurance provided under the Lease shall be
extended to cover Tenant’s liabilities with respect to the Antenna. Tenant shall
be entitled to use such portions of the Building as may be reasonably necessary
for the installation, operation and maintenance of the Antenna, and Tenant shall
have reasonable access to such portions of the Building at all times throughout
the term of this Lease for such purposes; provided however, that except for the
roof, any cables, conduits or other physical connections between such Antenna
and the Demised Premises shall be concealed underground or within permanent
walls, floors, columns and ceilings of the Building and in the shafts of the
Building provided for such installations, not damaging the appearance of the
Building or reducing the usable or rentable space of the Building; and provided
further, that except for the roof and Demised Premises, any installation or
maintenance work performed by Tenant or at Tenant’s direction shall be performed
without unreasonably interfering with Landlord’s or any other tenant’s use of
the Building, and upon completion of such installation and maintenance
(initially and from time to time) Tenant shall restore such portions of the
Building to a condition reasonably comparable to that existing prior to such
installation or maintenance, reasonable wear and tear excepted. Tenant shall be
responsible for procuring whatever licenses or permits may be required for the
use of such systems or operation of any equipment served thereby, and Landlord
shall cooperate with Tenant, at Tenant’s expense, in procuring such licenses or
permits, to the extent required by applicable laws. Landlord makes no warranties
whatsoever as to the permissibility of such systems under applicable laws.
Tenant’s Antenna shall not constitute a nuisance, or unreasonably interfere with
the operations of other tenant of the Building or with the normal use of the
area surrounding the Building by occupants thereof. Upon termination or
expiration of this Lease, Tenant shall remove the Antenna installed by it
pursuant to this Paragraph, at its expense, and shall repair and restore the
Building to a condition comparable to that existing prior to such installation,
normal wear and tear excepted.

 

(d) Landlord reserves the right to relocate said Antenna at any time, at no
expense to Tenant, provided such relocation shall have no material adverse
impact on the operations of such Antenna as a service to the Demised Premises.
Tenant shall not be charged any rental or other fee for the use of the
Building’s rooftop space or risers incident to the installation and maintenance
of the Antenna.

 

14. Signage. Tenant shall have the right to have one signage band on the
exterior monument sign for the Building, in Landlord’s customary style of sign
graphics, listing Tenant’s name and logo. In addition, at Landlord’s expense,
Tenant shall have the right to install

 

10



--------------------------------------------------------------------------------

signs in the elevator lobbies of each floor which is leased in its entirety by
Tenant, as well as suite signage at all entrances to Tenant’s Demised Premises.
The exact size, location, design and content of such signs shall be subject to
Landlord’s consent, such consent not to be unreasonably withheld or delayed, but
Landlord hereby consents to the use of Tenant’s standard logotype and colors.
Tenant shall also have the right, at no charge, to use a pro rata portion of the
Building directory, based on the rentable square feet contained within the
Demised Premises and the rentable square feet within the Building.

 

15. Subordination and Non-Disturbance. Landlord shall obtain and deliver to
Tenant from any present or future mortgagee, trustee, fee owner, prime lessor or
any person having an interest in the Premises superior to this Lease (a
“Superior Interest”) a written subordination and non-disturbance agreement
providing that so long as Tenant performs all of the terms, covenants and
conditions of this Tenant such that it is not in default beyond the applicable
period for notice and cure, and agrees to attorn to the mortgagee, beneficiary
of the deed of trust, purchaser at a foreclosure sale, prime lessor or fee
owner, Tenant’s rights under this Lease shall not be disturbed and shall remain
in full force and effect for the Term, and Tenant shall not be joined by the
holder of any mortgage or deed of trust in any action or proceeding to foreclose
thereunder. Landlord represents and warrants that, as of the date hereof, there
is no Superior Interest on the Building or Property.

 

16. Broker. Landlord has been represented by and will pay a commission to
Commercial Jacksonville, a Cushman & Wakefield affiliate (“Landlord’s Broker”).
Tenant represents and warrants to Landlord that, except for Trammell Crow
Company, no broker, agent, commission salesperson, or other person has
represented Tenant in the negotiations for and procurement of this Second
Amendment and that (except for Trammell Crow Company) no commissions, fees, or
compensation of any kind are due and payable by Landlord in connection with this
Second Amendment and the extension of the Lease Term for the Second Extended
Term to any broker, agent, commission salesperson, or other person as a result
of any act or agreement of Tenant. Tenant agrees to indemnify and hold Landlord
harmless from all loss, liability, damage, claim, judgment, cost or expense
(including reasonable attorneys’ fees and court costs) suffered or incurred by
Landlord as a result of a breach by Tenant of the representation and warranty
contained in the immediately preceding sentence or as a result of Tenant’s
failure to pay commissions, fees, or compensation due to any broker who
represented Tenant, whether or not disclosed, or as a result of any claim for
any fee, commission or similar compensation with respect to this Second
Amendment made by any broker, agent or finder (other than Trammell Crow Company)
claiming to have dealt with Tenant. Landlord agrees to indemnify and hold Tenant
harmless from all loss, liability, damage, claim, judgment, cost or expense
(including reasonable attorney’s fees and court costs) suffered or incurred by
Tenant as a result of Landlord’s failure to pay commissions, fees or
compensation due to Landlord’s Broker, or if Landlord’s Broker fails to pay a
commission to Trammell Crow Company as a result of this Second Amendment or to
any broker who represented Landlord, whether or not disclosed, with respect to
this Second Amendment, including Wells & Associates, Inc.

 

17. Proprietary Information. Landlord has no right to use, directly or
indirectly, the trade names, trademarks or other intellectual property of Tenant
in connection with any product, service, promotion or publication without the
prior written approval of Tenant. Landlord shall not use Tenant’s name or mark,
or those of its Affiliates, or refer to or identify Tenant or any

 

11



--------------------------------------------------------------------------------

Affiliate in any advertising or publicity releases or promotional or marketing
correspondence without Tenant’s prior written consent, which may be withheld in
Tenant’s sole discretion.

 

18. Notices. Unless and until Landlord is notified otherwise, all notices to
Tenant shall be sent to:

 

American Express Company

Attn: Vice President, Global Real Estate

Three World Financial Center

200 Vesey Street

New York, NY 10285

 

With a copy at the same time and in the same manner to:

 

Trammell Crow Company

Attn: Portfolio Manager—American Express

300 Pinnacle Way,

M/C 1101-01-11

Norcross, GA 30071

 

and

 

American Express Lease Administration

1 South Wacker, Suite 800

Chicago, IL 60606-3392

 

Rent related invoices and statements shall be sent to:

 

RSM McGladrey Business Services, Inc.

Attn: Manager Lease Administration—Amex

P.O. Box 06320

Wacker Drive Station

Sears Tower

Chicago, IL 60606-0320

 

Unless and until Tenant is notified otherwise, all notices to Landlord shall be
sent to:

 

Wells Operating Partnership, L.P.

6200 The Corners Parkway, Suite 250

Norcross, Georgia 30092-2295

Attention: Asset Manager, Southern Region

 

12



--------------------------------------------------------------------------------

and all rent payments shall be sent to:

 

Wells Real Estate

P. O. Box 409849

Atlanta, GA 30384-9849

 

19. Ratification. Except as expressly modified herein, the Lease shall remain in
full force and effect, and, as modified herein, is expressly ratified and
confirmed by the parties hereto.

 

20. Binding Effect. This Second Amendment shall be binding upon and shall inure
to the benefit and Landlord and Tenant and their respective legal
representatives, successors and assigns.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
signed and their respective seals to be hereunto duly affixed as of the day,
month and year first above written.

 

LANDLORD:

FUND VI, FUND VII, AND FUND VIII ASSOCIATES,

a Georgia joint venture

By:

 

Wells Real Estate Fund VI, L.P., a Georgia limited

partnership, as venturer

   

By:

 

Wells Partners, L.P., a Georgia limited

partnership, as general partner

       

By:

 

Wells Capital, Inc., a Georgia

corporation, general partner

           

By:

 

 

--------------------------------------------------------------------------------

           

Name:

 

 

--------------------------------------------------------------------------------

           

Title:

 

 

--------------------------------------------------------------------------------

               

            (Corporate Seal)

By:

 

Wells Real Estate Fund VII, L.P., a Georgia

limited partnership, as venturer

   

By:

 

Wells Partners, L.P., a Georgia limited

partnership, as general partner

       

By:

 

Wells Capital, Inc., a Georgia

corporation, general partner

           

By:

 

 

--------------------------------------------------------------------------------

           

Name:

 

 

--------------------------------------------------------------------------------

           

Title:

 

 

--------------------------------------------------------------------------------

               

            (Corporate Seal)

By:

 

Wells Real Estate Fund VIII, L.P., a Georgia

limited partnership, as venturer

   

By:

 

Wells Partners, L.P., a Georgia limited

partnership, as general partner

       

By:

 

Wells Capital, Inc., a Georgia

corporation, general partner

           

By:

 

 

--------------------------------------------------------------------------------

           

Name:

 

 

--------------------------------------------------------------------------------

           

Title:

 

 

--------------------------------------------------------------------------------

               

            (Corporate Seal)

 

14



--------------------------------------------------------------------------------

TENANT:

AMERICAN EXPRESS TRAVEL RELATED SERVICES

COMPANY, INC., a Delaware corporation

By:   Trammell Crow Corporate Services, Inc., its Authorized Representative    
By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

    By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

 

15